United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   May 16, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 06-20242
                            Summary Calendar


                       UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,
                                 versus

                            DAMINE CHARLES,

                          Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 4:04-CR-526-3
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Damine Charles has moved for

leave to withdraw and has filed a brief in accordance with Anders

v. California, 386 U.S. 738 (1967).     Charles was notified of

counsel’s motion, but he has not filed a response.

     Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue for appeal.      Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.